DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed October 16, 2019 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Allowable Subject Matter
Claim 13 is allowed over the prior art of record, because the prior art is silent to a complexing agent for a complexed iodine-based electrolyte, wherein the complexing agent comprises a moiety X and a counter moiety M, in which the moiety X forms complexed iodide ions I2X during charging process of the complexed iodine-based electrolyte, and forms free X during discharging process of the complexed iodine-based electrolyte, wherein the moiety X is selected from the group consisting of a hetero-halide ion, a 20Attorney Docket 17329-0028001 / 19C12648US pseudohalide ion, a complexing molecule and a combination thereof.  
Schumann teaches a complexed iodine-based electrolyte, comprising an iodide moiety (MXYZ compound, wherein X=I; col. 6, lines 1-10), a complexing agent (Lewis acid anion such as BF4-, PF6-, ClO4-; col.5, lines 23-28) and a solvent (ethylene 4-, PF6-, ClO4-; col.5, lines 23-28).  However, the reference does not teach or suggest that the complexing agent comprises a moiety X and a counter moiety M, in which the moiety X forms complexed iodide ions I2X during charging process of the complexed iodine-based electrolyte, and forms free X during discharging process of the complexed iodine-based electrolyte, wherein the moiety X is selected from the group consisting of a hetero-halide ion, a 20Attorney Docket 17329-0028001 / 19C12648US pseudohalide ion, a complexing molecule and a combination thereof.  Therefore, the instant claim is patentably distinct from the prior art of record.
Claims 14-17 would be allowable based on dependency to claim 13.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 8 necessitates a list of electrolyte materials including lithium titanium oxides, lithium nickel/manganese oxides that are not electrolyte materials. Said materials are electrode materials. An appropriate correction is required. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 & 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schumann et al. U.S. Pat. 9,318,772.
With respect to claim 1, Schumann teaches a complexed iodine-based electrolyte, comprising an iodide moiety (MXYZ compound, wherein X=I; col. 6, lines 1-10), a complexing agent (Lewis acid anion such as BF4-, PF6-, ClO4-; col.5, lines 23-28) and a solvent (ethylene carbonate, propylene carbonate; col. 5, lines 5-15), wherein the complexed iodine-based electrolyte comprises complexed iodide ions during charging process, and comprises free iodide ions during discharging process, wherein the complexing agent comprises a hetero-halide ion, a pseudohalide ion, a complexing molecule or a combination thereof (complexing agent comprises a hetero-halide ion 4-, PF6-, ClO4-; col.5, lines 23-28).  
With respect to claim 2, the hetero-halide ion is selected from the group consisting of F-, Cl-, Br-, At- and a combination thereof, and wherein if the hetero-halide ion is Br , the complexing agent is a combination of Br with a complexing molecule.  
With respect to claim 3, the pseudohalide ion is selected from the group consisting of SCN-, OCN-, CN-, SeCN-, TeCN-, N3, Co(CO)4, C(CN)3-, CS2N3- and a combination thereof (complexing agent comprises a pseudo-halide ion of CN-; col.5, lines 23-28).  
With respect to claim 6, the solvent is selected from the group consisting of water, acetone, ethanol, dimethyl sulfoxide, acetonitrile, 1,3- dioxolane, 1,2-dimethoxyethane, diglyme, ethyl acetate, toluene, hexane, propylene carbonate, ethylene carbonate, dimethyl carbonate, diethyl carbonate and a combination thereof.  
Therefore, the instant claims are anticipated by Schumann. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumann et al. U.S. Pat. 9,318,772 in view of Lockett et al. U.S. Pub. 2019/0221891.

Schumann does not expressly disclose: the complexing molecule is selected from the group consisting of activated carbon, polyvinylpyrrolidone, polysaccharides, carboxymethyl starch sodium, polyoxyethylene or their derivatives and a combination thereof (claim 4); the complexing molecules form a particle with a diameter of 0.1 µm to 10 µm (claim 5).  
Lockett that it is well known in the art to employ electrolyte additives such polyoxyethylene as they can be substantially electrochemically stable. See paragraph [0128].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ polyoxyethylene of Lockett in the electrolyte of Schumann, in order to improve electrochemical stability of the electrolyte.
	With respect to claim 5, each individual layer has a thickness of 1-10 microns, thus the complexing molecule must be less than 1-10 microns ([0109] of Lockett), embracing a diameter of 0.1 to 10 microns. Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumann et al. U.S. Pat. 9,318,772 in view of Lockett et al. U.S. Pub. 2019/0221891, and further in view of SELVERSTON et al. U.S. Pub. 2019/0363387.
	Schumann in view of Locket teach a complexed iodine-based electrolyte as described hereinabove.
	However, Schumann does not disclose that said electrolyte is employed in a redox flow battery (claim 7), with a counter electrode is selected from the group consisting of V2+/V3+, Zn/Zn2+, Zn/ZnO, Cu/Cu2+, Ni/Ni2+, Li/Li+, K/K+, Na/Na+, Ce3+/Ce4+, Mg/Mg2+, Al/Al3+, (claim 8);the redox flow battery further comprises an acid or a base, in which the acid is selected from the group consisting of HCl, H2SO4, H3PO4, HNO3, H2CO3, C6H5COOH and a combination thereof, and the base is selected from the group consisting of NaOH, LiOH, KOH, and a combination thereof (claim 9);   the redox flow battery comprises a single cell or a stack of cell, in which each cell comprises two half-cells, wherein one half-cell comprises the complexed iodine-based electrolyte, and the other half-cell comprises the counter electrolyte, and wherein the two half-cells are separated by an ion-exchange membrane, a porous claim 10); the redox flow battery in which both two half-cells use aqueous electrolyte has an energy density of more than 101 Wh/Lpositive+negative (claim 11);  the redox flow battery in which at least one half-cell uses nonaqueous electrolyte has an energy density of 140-750 Wh/Lpositive+negative (claim 12).  
SELVERSTON teaches that it is well known  in the art to employ redox flow battery (Fig. 1; claim 7), with a counter electrode is selected from the group consisting of V2+/V3+, Zn/Zn2+, Zn/ZnO, Cu/Cu2+, Ni/Ni2+, Li/Li+, K/K+, Na/Na+, Ce3+/Ce4+, Mg/Mg2+, Al/Al3+, (Zn; Fig. 1; claim 8); the redox flow battery further comprises an acid or a base, in which the acid is selected from the group consisting of HCl, H2SO4, H3PO4, HNO3, H2CO3, C6H5COOH and a combination thereof, and the base is selected from the group consisting of NaOH, LiOH, KOH, and a combination thereof (HCL; [0004];claim 9);   the redox flow battery comprises a single cell or a stack of cell, in which each cell comprises two half-cells, wherein one half-cell comprises the complexed iodine-based electrolyte, and the other half-cell comprises the counter electrolyte, and wherein the two half-cells are separated by an ion-exchange membrane, a porous membrane or a solid-state ionic conductive ceramic (two half cells 160 separated by a membrane 180l each sell includes electrolytes 122 and 142; Fig. 1; claim 10).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the redox flow battery arrangement of SELVERSTON to house the electrolyte of Schumann in view of Lockett, in order to improve power conversion. The skilled artisan recognizes that higher or various ratios of capacity to power are achieved with redox flow batteries.
claims 11-12, it would be reasonable to expect that the electrolyte in the redox flow battery  of Schumann in view of Lockett and SELVERSTON to have an energy density of more than 101 Wh/Lpositive+negative (claim 11); and  an energy density of 140-750 Wh/Lpositive+negative (claim 12), as the electrolyte is identical to the instant claims. Support for this assertion is provided in MPEP 2112.01, “[where] [p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, since Schumann in view of Lockett and SELVERSTON teach the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.   See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722